Case 2:19-cr-00220-JDL Document6 Filed 11/06/19 Pageiofi PagelD#:11

AO 442 (Rev 01/09) Armest Warrant U.S. DISTRICT COURT
R PORTLAND
ECEIVE
UNITED STATES DISTRICT COURT _ om
for the NOV 06 2019
District of Maine ora K. BERRY, CLERK
DEPUTY CLERK
United States of America
v. )
Terrel Walker Case No. 2+ (q. we) .326- THe.
)
So ee ee eet )
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to.arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) — Terrel Walker >
who is accused of an offense or violation based on the following document filed with the court:

 

O Indictment (i Superseding Indictment CO Information © Superseding Information ff Complaint
O Probation Violation Petition 0 Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

Count 1: Possession With Intent to Distribute Cocaine in violation of Title 21, United States Code, Section 841(a}(1).

Count 2: Holding for Sale a Counterfeit Drug in violation of Title 21, United States Code, Section 331(i)(3)

ATRUE COPY
ATTEST Chfista K. Berry, Clerk

By: ( UY
Date: 11/06/2019 a TV Deputy Cherk Y (WW
—f a ae

\ ) Issuing officer's signature
City and state: _ Portland, Maine JohnH Rich Ill, United States Magistrate Judge

Printed name and litle

 

 

 

Return

 

This warrant was received on jidave) , and the person was arrested on (date)
at (city and state)

 

Date:
Arresting officer’s signature

 

Printed name and title

 

 

 
